DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-26 are currently pending.

Response to Amendment
The amendments are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “flyable representation of the flight plan”. The language as stated does not distinctly define what is meant by “flyable representation of the flight plan” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “flyable representation of the flight plan” will be interpreted as “flight path data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8, 10-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud (US 20180275655 A1) (hereinafter Raynaud ‘655), Raynaud (US 20170148331 A1) (hereinafter Raynaud ‘331), and Jean-Claude (US 20160171897 A1).

REGARDING CLAIM 1, Raynaud ‘655 discloses, receiving, from a first flight management system (FMS), a first calculated vehicle position; receiving, from a second FMS, a second calculated vehicle position; receiving, from a FMS monitor, a third calculated vehicle position (Raynaud ‘655: [0164] Each flight management system 3A, 3B computes a position of the aircraft on the basis of values received from the corresponding set 6A, 6B of sensors...flight management unit 1 also comprises an auxiliary unit 7 (“AUX”), which computes a third position...); comparing the first calculated vehicle position with the second calculated vehicle position and the third calculated vehicle position; based on the comparison of the first calculated vehicle position with the second calculated vehicle position and the third calculated vehicle position, determining whether the vehicle has position integrity (Raynaud ‘655: [0146] Step ET1 consists in computing an extrapolated position of the aircraft, for example, in 1, 2, . . . , 10 seconds, using the following data: [0147] the current values of parameters (position, speed, etc.) of the aircraft showing the current status of the aircraft. These values must be confirmed by position monitoring (comparison of data from three sources to confirm whether or not the source used is correct); [0148] a roll order (or roll command order); [0164] ... This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B; also see at least [0166] and [0169] for comparison and confirmation with three components being considered); upon determining that the vehicle has position integrity, receiving a first value of a guidance command for controlling an aircraft for a Required Navigation Authorization Required, RNP AP, procedure from the first FMS (Raynaud ‘655: [0144] Thus, a method (implemented by the flight management unit 1) is obtained for monitoring guidance instructions output from a flight management system 3A, 3B that is fast, simple, inexpensive and effective...[0146-0150] Step ET1 consists in computing an extrapolated position of the aircraft, for example, in 1, 2, . . . , 10 seconds, using the following data: the current values of parameters (position, speed, etc.) of the aircraft showing the current status of the aircraft. These values must be confirmed by position monitoring (comparison of data from three sources to confirm whether or not the source used is correct); a roll order (or roll command order) representing the guidance instruction for which validity is to be assessed; the current values of atmospheric parameters (wind, altitude, temperature, etc.); and a common performance model of the aircraft;  Furthermore, each of the flight management systems 3A and 3B computes the guidance instructions (or orders) on the basis of the confirmed position and of the confirmed active segment); receiving a second value of the guidance command for controlling the aircraft for the RNP AP procedure from the second FMS (Raynaud ‘655: [0094] The monitoring device 5 of the monitoring unit 4A, 4B is thus capable of isolating a defective flight management system in order to allow the crew to carry out an RNP operation with an acceptable response time. [0095] In a particular embodiment, the monitoring unit 4A, 4B is configured: [0096] to compute the difference between a guidance instruction computed by one of said flight management systems 3A and 3B and a corresponding guidance instruction computed by the other one of said flight management systems 3A and 3B and to compare this difference with a predetermined margin; and [0097] if said difference is greater than said margin, to carry out a coherence verification by analyzing the evolutions of the extrapolations of the position of the aircraft, deduced from the respective guidance instructions, in order to be able to detect an incoherent (i.e. erroneous) guidance instruction and to thus detect the defective system as being the flight management system that computed this incoherent guidance instruction; [0166] The monitoring of the position computation is implemented in the monitoring unit 4A, 4B (or in the flight management system 3A, 3B) by comparing and voting the positions provided by the two flight management systems 3A and 3B with the position provided by the auxiliary unit 7. Furthermore, each of the flight management systems 3A and 3B computes the guidance instructions (or orders) on the basis of the confirmed position and of the confirmed active segment of the flight plan and sends it to the monitoring unit 4A, 4B that monitors the evolution of the extrapolation of the position of the aircraft, derived from these guidance instructions, and invalidates the computation in the event of the detection of an anomaly by switching a monitoring status to invalid.); receiving a third value from the FMS monitor (Raynaud ‘655: [0164] ... which computes a third position on the basis of values received from the sets 6A and 6B via links I2A and I2B, respectively. This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B.), wherein the first, second, and third values are at least one of calculated cross track values, track angle errors, and/or calculated timing to transition between legs and segments of a flight plan; comparing the first value with the second value and the third value to determine whether the first value matches the second value and third value (Raynaud ‘655: [0094] The monitoring device 5 of the monitoring unit 4A, 4B is thus capable of isolating a defective flight management system in order to allow the crew to carry out an RNP operation with an acceptable response time. [0095] In a particular embodiment, the monitoring unit 4A, 4B is configured: [0096] to compute the difference between a guidance instruction computed by one of said flight management systems 3A and 3B and a corresponding guidance instruction computed by the other one of said flight management systems 3A and 3B and to compare this difference with a predetermined margin; and [0097] if said difference is greater than said margin, to carry out a coherence verification by analyzing the evolutions of the extrapolations of the position of the aircraft, deduced from the respective guidance instructions, in order to be able to detect an incoherent (i.e. erroneous) guidance instruction and to thus detect the defective system as being the flight management system that computed this incoherent guidance instruction; [0166] The monitoring of the position computation is implemented in the monitoring unit 4A, 4B (or in the flight management system 3A, 3B) by comparing and voting the positions provided by the two flight management systems 3A and 3B with the position provided by the auxiliary unit 7. Furthermore, each of the flight management systems 3A and 3B computes the guidance instructions (or orders) on the basis of the confirmed position and of the confirmed active segment of the flight plan and sends it to the monitoring unit 4A, 4B that monitors the evolution of the extrapolation of the position of the aircraft, derived from these guidance instructions, and invalidates the computation in the event of the detection of an anomaly by switching a monitoring status to invalid; [ABS] ... a first derivative of extrapolated cross tracks is positive; a second derivative of extrapolated cross tracks is positive); upon determining that the first value does not match the second value and third value, determining FMS that has computed a correct value of the guidance command (Raynaud ‘655: [0146] … (comparison of data from three sources to confirm whether or not the source used is correct)).
Thought implied, Raynaud ‘655 does not explicitly disclose, generating a message indicating that the determined FMS is to be used to guide the aircraft.
However, in the same field of endeavor, Raynaud ‘331 discloses:
[0126] a third guidance command (HPATH law) and sends it to the flight guidance computer 21;
[0133] the flight guidance computer 21 effects a vote with the aid of the comparison unit 10 (taking account of the median value);
[0145] if necessary, to identify a defective flight management system (in the event of computation of erroneous guidance commands) making it possible to invalidate the defective flight management system and to continue to operate using the remaining flight management system that is not faulty…
… for the benefit of monitoring a guidance command computed by the two flight management systems so as to be able to detect and to identify a defective flight management system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Raynaud ‘655 to include messaging regarding a FMS taught by Raynaud ‘331. One of ordinary skill in the art would have been motivated to make this modification in order to monitor a guidance command computed by the two flight management systems so as to be able to detect and to identify a defective flight management system.
Raynaud ‘655 in view of Raynaud ‘331 do not explicitly disclose, automatically reconfiguring the vehicle to use the determined FMS that has computed the correct value of the guidance command.
However, in the same field of endeavor, Jean-Claude discloses, “[0079] Moreover, each of the flight management systems 3A and 3B computes the guidance commands (or instructions) on the basis of the validated position and of the previously validated active segment and sends them to the monitoring unit 4A, 4B which monitors the variation of the extrapolation of the position of the aircraft, derived from these guidance commands, and invalidates the computation in the case of detection of an anomaly by setting a monitoring status to invalid. As shown in FIG. 1, each of the two guidance systems 2A and 2B of the flight management assembly 1 comprises a guidance computer 8A, 8B of the FG (Flight Guidance) type. One of the guidance computers 8A, 8B, namely the guidance computer of the active guidance system, controls the usual servo-controls of the aircraft's control surfaces in order to guide the aircraft in accordance with the guidance commands.”, for the benefit of controlling an aircraft having capability of flying RNP AR procedures, eliminating erroneous source of guidance commands (or instructions) from the guidance loop, so that the aircraft can continue to be guided automatically in order to be kept inside the RNP corridor.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Raynaud ‘655 to include commands for a guidance computer for controlling servo-controllers taught by Jean-Claude. One of ordinary skill in the art would have been motivated to make this modification in order to control an aircraft having capability of flying RNP AR procedures, eliminating erroneous source of guidance commands (or instructions) from the guidance loop, so that the aircraft can continue to be guided automatically in order to be kept inside the RNP corridor.

REGARDING CLAIM 3, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Raynaud ‘655 also discloses, the cross track and track angle errors are calculated based on a position value (Raynaud ‘655: [0080-0084]; also see [ABS]).

REGARDING CLAIM 4, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Raynaud ‘655 also discloses, the comparing the first value with the second value and the third value further includes determining whether the first value matches the second value and third value to a predetermined degree of certainty (Raynaud ‘655: [0095] … said flight management systems 3A and 3B and to compare this difference with a predetermined margin; [0146] … (comparison of data from three sources to confirm whether or not the source used is correct); [0164] Each flight management system 3A, 3B computes a position of the aircraft on the basis of values received from the corresponding set 6A, 6B of sensors. In the particular embodiment shown in FIG. 1, the flight management unit 1 also comprises an auxiliary unit 7 (“AUX”), which computes a third position on the basis of values received from the sets 6A and 6B via links I2A and I2B, respectively. This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B; [0169] This architecture makes it possible to: [0170] avoid having to install a third flight management system (to act as a third voting source)...).

REGARDING CLAIM 5, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Raynaud ‘655 also discloses, upon determining that the match of the first value,  the second value, and the third value does not exceed the predetermined degree of certainty, determining that the first value does not match the second value and the third value (Raynaud ‘655: [0095] … said flight management systems 3A and 3B and to compare this difference with a predetermined margin; [0146] … (comparison of data from three sources to confirm whether or not the source used is correct); [0164] Each flight management system 3A, 3B computes a position of the aircraft on the basis of values received from the corresponding set 6A, 6B of sensors. In the particular embodiment shown in FIG. 1, the flight management unit 1 also comprises an auxiliary unit 7 (“AUX”), which computes a third position on the basis of values received from the sets 6A and 6B via links I2A and I2B, respectively. This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B; [0169] This architecture makes it possible to: [0170] avoid having to install a third flight management system (to act as a third voting source)...).

REGARDING CLAIM 6, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Raynaud ‘655 also discloses, upon determining that the match of the first value, the second value, and the third value exceeds the predetermined degree of certainty, determining that the first value matches the second value and the third value (Raynaud ‘655: [0095] … said flight management systems 3A and 3B and to compare this difference with a predetermined margin; [0146] … (comparison of data from three sources to confirm whether or not the source used is correct); [0164] Each flight management system 3A, 3B computes a position of the aircraft on the basis of values received from the corresponding set 6A, 6B of sensors. In the particular embodiment shown in FIG. 1, the flight management unit 1 also comprises an auxiliary unit 7 (“AUX”), which computes a third position on the basis of values received from the sets 6A and 6B via links I2A and I2B, respectively. This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B; [0169] This architecture makes it possible to: [0170] avoid having to install a third flight management system (to act as a third voting source)...).

REGARDING CLAIM 8, limitations and motivations addressed (supra), see claim 1 above. Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude do not explicitly recite the terminology, regarding hardware, software, firmware. However, at least Raynaud ‘655 discloses first and second computers, six memories in figure 2, and further, figures combined with the disclosure implies a processor executing instructions. Specifically, instructions for executing the method disclosed in the prior art reference of Raynaud ‘655.

REGARDING CLAIM 10, limitations and motivations addressed (supra), see claim 3 above.

REGARDING CLAIM 11, limitations and motivations addressed (supra), see claim 4 above.

REGARDING CLAIM 12, limitations and motivations addressed (supra), see claim 5 above.

REGARDING CLAIM 13, limitations and motivations addressed (supra), see claim 6 above.

REGARDING CLAIM 15, limitations and motivations addressed (supra), see claim 8 above.

REGARDING CLAIM 17, limitations and motivations addressed (supra), see claim 3 above.

REGARDING CLAIM 18, limitations and motivations addressed (supra), see claim 4 above.

REGARDING CLAIM 19, limitations and motivations addressed (supra), see claims 5 and 6 above.

REGARDING CLAIM 21, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Raynaud ‘655 also discloses, the flight management system monitor is a computing device other than a Flight Management System or a Flight Management Computer and wherein the guidance command is a roll command (Raynaud ‘655: [0164] Each flight management system 3A, 3B computes a position of the aircraft on the basis of values received from the corresponding set 6A, 6B of sensors. In the particular embodiment shown in FIG. 1, the flight management unit 1 also comprises an auxiliary unit 7 (“AUX”), which computes a third position on the basis of values received from the sets 6A and 6B via links I2A and I2B, respectively. This auxiliary unit 7 particularly can be used as a third data source with a view to a comparison and a vote in the monitoring unit 4A, 4B; [0169] This architecture makes it possible to: [0170] avoid having to install a third flight management system (to act as a third voting source)...; [0051] a roll order representing the guidance instruction to be monitored; [0148] a roll order (or roll command order) representing the guidance instruction for which validity is to be assessed).

REGARDING CLAIM 22, limitations and motivations addressed (supra), see claim 21 above.

REGARDING CLAIM 23, limitations and motivations addressed (supra), see claim 21 above.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud (US 20170148331 A1) Jean-Claude (US 20160171897 A1) as applied to claim 1 above, and further in view of Raynaud (US 20130184899 A1) (hereinafter Raynaud ‘899).

REGARDING CLAIM 24, as best understood, Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude remain as applied above to claim 1, and further, Jean-Claude also discloses, upon determining that the flight plan has integrity and that the vehicle has position integrity, receiving the first value of a guidance command for controlling the aircraft for the Required Navigation Authorization Required, RNP AP, procedure from the first FMS (Jean-Claude: [0079] Moreover, each of the flight management systems 3A and 3B computes the guidance commands (or instructions) on the basis of the validated position and of the previously validated active segment and sends them to the monitoring unit 4A, 4B which monitors the variation of the extrapolation of the position of the aircraft, derived from these guidance commands, and invalidates the computation in the case of detection of an anomaly by setting a monitoring status to invalid. As shown in FIG. 1, each of the two guidance systems 2A and 2B of the flight management assembly 1 comprises a guidance computer 8A, 8B of the FG (Flight Guidance) type. One of the guidance computers 8A, 8B, namely the guidance computer of the active guidance system, controls the usual servo-controls of the aircraft's control surfaces in order to guide the aircraft in accordance with the guidance commands).
Raynaud ‘655 in view of Raynaud ‘331 and Jean-Claude do not explicitly disclose, receiving a selection of a flight plan; receiving, from the first FMS, a first flyable representation of the flight plan; receiving, from the second FMS, a second flyable representation of the flight plan; comparing the first flyable representation of the flight plan with the second flyable representation of the flight plan; based on the comparing of the first flyable representation of the flight plan with the second flyable representation of the fliqht plan, determining whether the flight plan has integrity.
However, in the same field of endeavor, Raynaud ‘899 discloses, “[0021] ... It relates to a method for the automatic monitoring of a flight management assembly of an aircraft implementing air operations necessitating guaranteed navigation and guidance performance. The present invention applies to a flight management assembly comprising a first flight management system and a second flight management system, which are independent, which, in use, allow the pilots to manage the flight plan of the aircraft and generate deviations and guidance commands, as well as a third flight management system. [0022] For this purpose, according to the invention, the said method for the automatic monitoring of the said flight management assembly is noteworthy in that: a) flight path data (either at least a part of the flight plan, or the flight plan directly, depending on the embodiment in question), which are generated by the said first and second flight management systems respectively, are compared with each other in order to check their consistency; b) the said first and second flight management systems transmit their flight path data to the said third flight management system; c) the said third flight management system receives a current position of the aircraft, calculates deviations between this current position of the aircraft and a flight path depending on the said received flight path data, which it takes into account only if they are identical, and calculates, according to these deviations, guidance commands for slaving onto this flight path; and d) monitoring means are provided which compare the deviations and guidance commands received from the said first second and third flight management systems with each other in order to be able to detect an inconsistency between them. When there is detection of such an inconsistency arising from a failure, the monitoring means are capable of identifying (from among the said first, second and third flight management systems) the system responsible for the failure and to no longer take it into account, at least for as long as the RNP AR operation in progress remains in use”, for the benefit of identifying the FMS responsible for errors and only taking into account the system not responsible for errors.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Raynaud ‘655 to include receiving a selection of a flight plan; receiving, from the first FMS, a first flyable representation of the flight plan; receiving, from the second FMS, a second flyable representation of the flight plan; comparing the first flyable representation of the flight plan with the second flyable representation of the flight plan; based on the comparing of the first flyable representation of the flight plan with the second flyable representation of the flight plan, determining whether the flight plan has integrity taught by Raynaud ‘899. One of ordinary skill in the art would have been motivated to make this modification in order to identify the FMS responsible for errors and only taking into account the system not responsible for errors.

REGARDING CLAIMS 25 AND 26, limitations and motivations addressed (supra), see claim 24 above.

Response to Arguments
Applicant’s arguments filed 06-01-2022, with respect to the 112(a) rejections in the prior office action dated 03-01-2022 have been fully considered and are persuasive. The 112(a) rejections in the prior office action dated 03-01-2022 have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bell (US 8938356 B1)
Deker (US 20140365041 A1)
Roger (US 20160147224 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663